
	

116 S190 IS: Protecting Life in Global Health Assistance Act of 2019
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 190
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2019
			Mr. Lee (for himself, Mr. Braun, Mr. Cramer, Mr. Cassidy, Mr. Wicker, Mr. Roberts, Mr. Inhofe, Mr. Rounds, Mrs. Hyde-Smith, Mr. Blunt, Ms. Ernst, Mr. Daines, Mr. Rubio, Mr. Hawley, Mr. McConnell, Mr. Cornyn, Mr. Sasse, Mr. Cotton, Mr. Risch, Mr. Thune, Mr. Barrasso, Mrs. Blackburn, Mr. Kennedy, Mr. Crapo, Mr. Scott of South Carolina, Mr. Moran, Mr. Lankford, Mrs. Fischer, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to prohibit assistance to nonprofits, foreign
			 nongovernmental organizations, and quasi-autonomous nongovernmental
			 organizations that promote or perform abortions.
	
	
		1.Short title
 This Act may be cited as the Protecting Life in Global Health Assistance Act of 2019.
		2.Prohibition on assistance to foreign nonprofits, foreign nongovernmental organizations, and
			 quasi-autonomous nongovernmental organizations  that promote or perform
 abortionsChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by adding at the end the following new section:
			
				620N.Prohibition on assistance to foreign nonprofits, foreign nongovernmental organizations, and
			 quasi-autonomous nongovernmental organizations  that promote or perform
 abortionsNo assistance may be furnished under this Act to any foreign nonprofit, foreign nongovernmental organization, or quasi-autonomous nongovernmental organization that promotes or performs abortion, except in cases of rape or incest or when the life of the mother would be endangered if the fetus were carried to term..
		
